230 F.2d 825
97 U.S.App.D.C. 275
Joseph S. GRIMES, Appellant,v.MARYLAND STATE FAIR, Inc., Appellee.
Nos. 12828, 12830.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 6, 1956.Decided March 1, 1956.Petition for Rehearing In Banc DeniedMarch 26, 1956.

Mr. I. William Stempil, Washington, D.C., for appellant.
Mr. Randolph C. Richardson, Washington, D.C., with whom Messrs. Charles E. Pledger, Jr., and Justin L. Edgerton, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant brought suit in the District Court for personal injuries sustained on defendant corporation's premises in Laurel, Maryland.  Process was served in the District of Columbia on a director of the corporation whose residence is here.  Defendant's motion to quash service was granted by the District Court.  This appeal followed.


2
On the basis of the record made at the hearing, the action of the District Court was clearly correct.  Plaintiff made no sufficient showing that the defendant, a foreign corporation, was doing business here, or that the director was its agent, under Title 13, Section 103 of the D.C.Code 1951, even if all the allegations of fact made by plaintiff are assumed to be true.


3
Affirmed.